Adams, Judge,
delivered the opinion of the court.
This was ejectment for forty acres of land in Cedar county, being the south-east quarter of the north-east quarter of section 36, in township 36, of range 27 west.
Both parties claim title under one James Musgrave, deceased. The plaintiff claims under a purchase at a sale made by the administrator of Musgrave, deceased, for the payment of debts, and the defendant is in possession as tenant of the heirs of said deceased.
The agreed case shows that the sale made by the administrator consisted of several distinct tracts of land, and that among the tracts sold was one bought by the judge of the Probate Court of Cedar county ; that the administrator made his re*69port of sale of all tbe tracts, and tbe report, embracing tbe land in dispute, and also tbe tract sold to tbe Probate J ndge, was, at tbe proper term of tbe Probate Court, regularly approved by tbe court. But tbe beirs were not present or con-, senting to sucb approval.
Tbe only objection raised to the administrator’s sale and deed, under which tbe plaintiff claims, is that tbe report of sale, as approved by tbe Probate Court, contained tbe tract of land sold to tbe judge who approved tbe sale. The eighth section of tbe act establishing tbe Probate Court in Cedar county, reads as follows: “ No judge of probate shall sit on tbe determination of any cause or proceeding in which be is interested or related to either party; sucb cause or proceeding shall be certified to tbe County Court, and said County Court shall proceed thereon as tbe Probate Court might have done.” (See Sess. Acts, 1847, p. 41.) The only matter in which tbe probate judge was interested, was tbe tract ol'land purchased by himself. A report of sale is not such an entirety as not to be approved in part and rejected as to other parts. If tbe report contains tbe sales of several tracts of land to various parties, certainly some may be good and others bad. And tbe court might approve tbe good ones and reject tbe bad sales.
I am inclined to think tbe judge bad no right to abdicate bis own jurisdiction as to tbe purchases made by other parties. It was bis duty to act on tbe sales to other parties, and approve or reject tbe report as to them, and so far as bis own purchase was involved, be might have sent tbe report of sucb sale to be acted on by tbe County Court.
Whether tbe sale, as to himself, was void as not being properly approved, need not be passed on by us.
Certainly bis approval of the sales to tbe other purchasers, ought not to be affected by bis interest in a separate and distinct sale to himsel-f. TJnder this view, the administrator’s sale and deed, under which the» plaintiff claims, vested tbe title in him.
This leads to an affirmance of tbe judgment, which was for tbe plaintiff. Judgment affirmed;
the other judges concur.